               Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH DIVISION

 RITA COTTON, Individually and For Others             Case No. _________________
 Similarly Situated,
                                                      JURY TRIAL DEMANDED
      Plaintiff,
                                                      COLLECTIVE ACTION PURSUANT
 v.                                                   TO 29 U.S.C. § 216(b)

 PTAG, INC.,                                          CLASS ACTION PURSUANT TO
                                                      FED. R. CIV. P. 23
      Defendant.


                   ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                                 SUMMARY

          1.       Rita Cotton (Cotton) brings this lawsuit to recover unpaid overtime wages and other

damages from Defendant PTAG, Inc. (PTAG) under the Fair Labor Standards Act (FLSA), 29 U.S.C. §

201 et seq., and the Pennsylvania Minimum Wage Act (PMWA), see 43 P.S. § 33.104 et seq.

          2.       Cotton worked for PTAG as a Document Control Lead.

          3.       Cotton and the Putative Class Members (as defined below) regularly worked more than 40

hours a week.

          4.       But these workers never received overtime for hours worked in excess of 40 hours in a

single workweek.

          5.       Instead of receiving overtime as required by the FLSA and PMWA, PTAG paid Cotton

and the Putative Class Members the same hourly rate for all hours worked, including those in excess of

40 hours in a single workweek (“straight time for overtime”).

          6.       Further, PTAG pays Cotton and the other hourly workers like her a daily per diem. The

per diem represents compensation that is primarily for the benefit and convenience of PTAG’s hourly

workers. As a result, the FLSA requires this type of compensation be included in the calculation of these
              Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 2 of 17



workers’ regular rate of pay for overtime purposes. Because the per diem was not used in calculating these

workers’ regular rate of pay, PTAG’s hourly workers were not properly compensated at a rate of one-and-

one-half times their regular rate of pay—as defined by the FLSA—for all hours worked in excess of 40

hours in a single workweek.

        7.       This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.

                                         JURISDICTION & VENUE

        8.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        9.       The Court also has supplemental jurisdiction over any state law sub-classes pursuant to 28

U.S.C. § 1367.

        10.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the events

giving rise to this claim occurred in this District and Division.

        11.      Specifically, Cotton worked in and around Pittsburgh, Pennsylvania.

        12.      Cotton worked overtime in and around Pittsburgh, Pennsylvania.

        13.      PTAG failed to pay her overtime in and around Pittsburgh, Pennsylvania.

        14.      PTAG conducts substantial business operations in and around Pittsburgh, Pennsylvania.

                                                  PARTIES

        15.      Cotton worked for PTAG as a Document Control Lead from approximately April 2017

until May 2019.

        16.      Cotton worked for PTAG in and around Pittsburgh, Pennsylvania.

        17.      From April 2017 until April 2018, PTAG paid Cotton straight time for overtime plus a

per diem.

        18.      In fact, Cotton’s relationship with PTAG was an employer/employee relationship.

                                                     -2-
              Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 3 of 17



        19.     Indeed, in approximately September 2018, PTAG reclassified Cotton as a W2 employee.

        20.     Cotton’s written consent to be a party is attached as Exhibit A.

        21.     Cotton brings this action on behalf of herself and all other similarly situated workers who

were paid by PTAG’s straight time for overtime scheme.

        22.     Each of these workers received the same hourly rate for all hours worked and did not

receive overtime for hours worked in excess of 40 in a workweek in accordance with the FLSA.

        23.     One collective of similarly situated workers or putative class members sought to be

certified is defined as follows:

                All workers employed by, or working on behalf of PTAG, who were paid
                the same hourly rate for all hours worked, including those in excess of
                40 hours in a single workweek (“straight time for overtime”), at any time
                during the past 3 years (Straight Time Class Members).

        24.     Cotton also seeks certification of an additional FLSA class defined as follows:

               All workers employed by, or working on behalf of PTAG, who were paid
               on an hourly basis and who received a per diem at any time during the
               past 3 years (Per Diem Class Members).

        25.     Cotton also seeks class certification of a class under Fed. R. Civ. P. 23 under the PMWA,

as follows:

               All workers employed by, or working on behalf of PTAG in Pennsylvania,
               who were paid the same hourly rate for all hours worked, including those
               in excess of 40 hours in a single workweek (“straight time for overtime”),
               at any time during the past 3 years (Pennsylvania Straight Time Class
               Members).

        26.     Further, Cotton also seeks class certification of an additional class under Fed. R. Civ. P.

23 under the PMWA, as follows:

               All workers employed by, or working on behalf of PTAG in Pennsylvania,
               who were paid on an hourly basis and who received a per diem at any
               time during the past 3 years (Pennsylvania Per Diem Class Members).




                                                   -3-
             Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 4 of 17



       27.     The Straight Time Class Members, Per Diem Class Members, Pennsylvania Straight Time

Class Members, and Pennsylvania Per Diem Class Members are referred to collectively as the Putative

Class Members.

       28.     The Putative Class Members are easily ascertainable from PTAG’s business and personnel

records.

       29.     Defendant PTAG can be served with process by serving its registered agent: National

Registered Agents, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                   COVERAGE UNDER THE FLSA

       30.     At all relevant times, PTAG has been an employer within the meaning of the Section 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       31.     At all relevant times, PTAG has been an enterprise within the meaning of Section 3(r) of

the FLSA. 29 U.S.C. § 203(r).

       32.     At all relevant times, PTAG has been an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1). PTAG has and has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

       33.     In each of the last 3 years, PTAG has had annual gross volume of sales made or business

done of at least $1,000,000.

       34.     At all relevant times, Cotton and the Putative Class Members were engaged in commerce

or in the production of goods for commerce.

       35.     PTAG treated Cotton and the Putative Class Members as employees and uniformly

dictated the pay practices applied to Cotton and the Putative Class Members.




                                                 -4-
              Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 5 of 17



        36.      PTAG’s classification of Cotton and the Putative Class Members as independent

contractors does not alter their status as employees for purposes of the FLSA or PMWA.

        37.      PTAG’s uniform straight time for overtime scheme, depriving its workers of overtime

compensation for weeks in which these workers work over 40 hours is, in of itself, a violation of the FLSA

and PMWA. 29 U.S.C. § 207(a) & (e).

        38.      Likewise, PTAG uniformly applied its policy of paying its workers, including Cotton, an

excessive per diem reimbursement for expenses normally incurred by an employee for his or her own

benefit, which was not considered by PTAG as part of the regular rate for purposes of calculating

overtime.

        39.      The per diem reimbursement does not fall within the few and narrow exclusions of the

FLSA.

        40.      By paying its workers a per diem that is not included in PTAG’s regular rate calculations

for overtime purposes, PTAG violated (and continues to violate) the FLSA’s requirement that it pay

employees overtime compensation at 1 and ½ times their regular rates for hours worked in excess of 40

in a workweek.

        41.      As a result of this uniform policy, Cotton and other workers like her do not receive

overtime as required by the FLSA.

        42.      PTAG’s uniform compensation scheme of paying its workers a per diem that is not

included in PTAG’s regular rate calculations for overtime purposes is, in of itself, a violation of the FLSA.

29 U.S.C. § 207(a) & (e).




                                                    -5-
                Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 6 of 17



                                           FACTUAL ALLEGATIONS

          43.     PTAG bills itself as “[a]n [i]ntegrated [p]roject [d]elivery partner assisting clients in the

global Oil & Gas, Mining, Power, and Heavy Infrastructure Industries.”1

          44.     To complete its business objectives, PTAG hires personnel, such as Cotton, to assist its

clients with their various projects.

          45.     PTAG considers Cotton and the Putative Class Members to be contractors.

          46.     But PTAG does not hire these workers on a project-by-project basis.

          47.     Rather, PTAG hires and treats these workers just like regular, even if sometimes short

term, employees.

          48.     Many of these individuals worked for PTAG on an hourly basis, and PTAG paid them

straight time for overtime with a per diem.

          49.     These workers make up the proposed Putative Class.

          50.     For example, Cotton worked for PTAG as a Document Control Lead from approximately

April 2017 through May 2019 in and around Pittsburgh, PA.

          51.     From approximately April 2017 through April 2018, PTAG paid her the same hourly rate

($60) for all hours worked plus a $150 per diem.




1
    https://ptaginc.com/who-we-are/ (last visited February 2, 2020).
                                                      -6-
              Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 7 of 17



        52.     As a Document Control Lead, Cotton’s primary job duties included assisting with file

migration and audits, assisting with preparation of project reports, ensuring all projects are complete

documented, and generating reports.

        53.     Cotton did not have any supervisory duties.

        54.     Cotton did not hire or fire employees.

        55.     Cotton did not exercise discretion and judgment as to matters of significant.

        56.     From approximately April 2017 through April 2018, PTAG paid her under its straight time

for overtime scheme, and paid her a per diem.

        57.     Cotton and the Putative Class Members work for PTAG under its straight time for

overtime pay scheme.

        58.     Cotton and the Putative Class Members do not receive a salary.

        59.     If Cotton and the Putative Class Members did not work, they did not get paid.

        60.     Cotton and the Putative Class Members receive the same hourly rate for all hours worked.

        61.     Cotton and the Putative Class Members do not receive overtime pay.

        62.     This is despite the fact that Cotton and the Putative Class Members often work 10 hours

a day, for 6 days a week, for weeks at a time.

        63.     In addition to her hourly rate, Cotton received approximately $150.00 each day she worked

that was intended to reimburse her for things like meals, rent, and other normal everyday expenses.

        64.     The per diem was intended to reimburse Cotton and the Putative Class Members for

expenses normally incurred by an employee for his or her own benefit and convenience.

        65.     But PTAG did not and does not consider the per diem when calculating Cotton and the

Putative Class Members’ regular rates of pay for overtime purposes.




                                                   -7-
              Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 8 of 17



        66.     Because the per diem is not used to reimburse Cotton or the Putative Class Members for

expenses incurred by an employee in the furtherance of the PTAG’s interest or benefit, those payments

are actually disguised wages.

        67.     The per diem should be included in the regular rate calculations for overtime purposes.

        68.     As such, Cotton and the Putative Class Members were not properly compensated as one-

and-one-half times their regular rate – as defined by the FLSA – for all overtime worked in excess of 40

hours in a single workweek.

        69.     Without the job performed by Cotton and the Putative Class Members, PTAG would not

be able to complete its business objectives.

        70.     Cotton and the Putative Class Members relied on PTAG for work and compensation.

        71.     Cotton and the Putative Class Members worked in accordance with the schedule set by

PTAG and/or its clients.

        72.     Cotton and the Putative Class Members cannot subcontract out the work they are assigned

by PTAG.

        73.     Cotton and the Putative Class Members must follow PTAG and/or its clients’ policies

and procedures.

        74.     Cotton and the Putative Class Members’ work must adhere to the quality standards put in

place by PTAG and/or its clients.

        75.     Cotton and the Putative Class Members did not substantially invest in the tools required

to complete the overall job to which they were assigned.

        76.     Cotton and the Putative Class Members did not market their services while employed by

PTAG.

        77.     Cotton and the Putative Class Members worked exclusively for PTAG and its clients

during the relevant period.

                                                   -8-
              Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 9 of 17



       78.      Cotton and the Putative Class Members did not incur operating expenses like rent, payroll,

marketing, and/or insurance.

       79.      PTAG and/or its clients set Cotton and the Putative Class Members’ work schedule,

which prohibited them from working other jobs for other companies while working on jobs for PTAG.

       80.      At all relevant times, PTAG and/or its clients maintained control, oversight, and direction

of Cotton and the Putative Class Members, including, but not limited to, hiring, firing, disciplining,

timekeeping, payroll, and other employment practices.

       81.      Cotton’s work schedule is typical of the Putative Class Members.

       82.      PTAG controls Cotton and the Putative Class Members’ pay.

       83.      Likewise, PTAG and/or its clients control Cotton and the Putative Class Members’ work.

       84.      Cotton and the Putative Class Members’ work must adhere to the quality standards put in

place by PTAG and/or its clients.

       85.      Cotton and the Putative Class Members are not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions) to

perform their job duties.

       86.      PTAG knows Cotton and the Putative Class Members typically work for 10 hours a day,

for 6 days a week.

       87.      PTAG’s records reflect the fact that Cotton and the Putative Class Members regularly

work far in excess of 40 hours in certain workweeks.

       88.      Cotton and the Putative Class Members do not receive overtime for hours worked in

excess of 40 in any of those weeks.

       89.      Instead, Cotton and the Putative Class Members are paid straight time for overtime plus

a per diem.




                                                   -9-
              Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 10 of 17



        90.      PTAG and/or its clients set these workers’ schedules and compensation; supervises them;

requires them to adhere to strict guidelines, directive, and its (or its clients’) policies and procedures.

        91.      PTAG controls Cotton and the Putative Class Members’ opportunities for profit and loss

by dictating the days and hours they work and the rates they are paid.

        92.      While working for PTAG, PTAG controlled all the significant or meaningful aspects of

the job duties Cotton and the Putative Class Members perform.

        93.      Even though Cotton and the Putative Class Members work away from PTAG’s offices

without the constant presence of PTAG supervisors, PTAG still controls significant aspects of their job

activities by enforcing mandatory compliance with its (or its clients’) policies and procedures.

        94.      Cotton and the Putative Class Members do not provide the significant equipment they

work with on a daily basis, such as office space, computers, and communication devices.

        95.      PTAG (and/or its clients) make these large capital investments in buildings, machines,

equipment, tools, and supplied the business in which Cotton and the Putative Class Members work.

        96.      Cotton and the Putative Class Members do not incur operating expenses like rent, payroll,

marketing, and insurance.

        97.      The daily and weekly activities of Cotton and the Putative Class Members are routine and

largely governed by standardized plans, procedures, and checklists created by PTAG.

        98.      PTAG prohibits Cotton and the Putative Class Members from varying their job duties

outside of the predetermined parameters and requires Cotton and the Putative Class Members to follow

PTAG’s (or its clients’) policies, procedures, and directives.

        99.      All of the Putative Class Members perform similar job duties and are subjected to the same

or similar policies and procedures which dictate the day-to-day activities they perform.

        100.     All of the Putative Class Members work similar hours and are denied overtime as a result

of the same illegal pay practice.

                                                     - 10 -
           Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 11 of 17



        101.    All of the Putative Class Members work in excess of 40 hours each week.

        102.    PTAG uniformly denies Cotton and the Putative Class Members overtime for the hours

they work in excess of 40 hours in a single workweek.

        103.    Cotton and the Putative Class Members do not, and have never, received guaranteed

weekly compensation irrespective of the day worked (i.e., the only compensation they receive is the day

rate they are assigned for all hours worked in a single day or week).

        104.    PTAG’s straight time for overtime plus per diem policy violates the FLSA and PMWA

because it deprives Cotton and the Putative Class Members of overtime for the hours they work in excess

of 40 hours in a single workweek.

        105.    PTAG knew Cotton and the Putative Class Members worked more than 40 hours in a

week.

        106.    PTAG knew, or showed reckless disregard for whether, the Putative Class Members were

not exempt from the FLSA and PMWA’s overtime provisions.

        107.    Nonetheless, Cotton and the Putative Class Members were not paid overtime.

        108.    PTAG knew, or showed reckless disregard for whether, the conduct described in this

Complaint violated the FLSA and PMWA.

                           CLASS AND COLLECTIVE ACTION ALLEGATIONS

        109.    Cotton brings this claim as a class and collective action under the FLSA and PMWA.

        110.    The Putative Class Members were victimized by PTAG’s pattern, practice, and/or policy

which is in willful violation of the FLSA.

        111.    Other Putative Class Members worked with Cotton and indicated they were paid in the

same manner (straight time for overtime with a per diem) and performed similar work.

        112.    Based on her experiences with PTAG, Cotton is aware that PTAG’s illegal practices were

imposed on the Putative Class Members.

                                                   - 11 -
           Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 12 of 17



        113.    The Putative Class Members are similarly situated in all relevant respects.

        114.    Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

        115.    The illegal straight time for overtime plus per diem policy that PTAG imposes on Cotton

is likewise imposed on all Putative Class Members.

        116.    Numerous individuals are victimized by this pattern, practice, and policy which is in willful

violation of the FLSA.

        117.    The Putative Class Members are similarly denied overtime when they work more than 40

hours per week.

        118.    The overtime owed to Cotton and the Putative Class Members will be calculated using the

same records and using the same formula.

        119.    Cotton’s experiences are therefore typical of the experiences of the Putative Class

Members.

        120.    The specific job titles or precise job locations of the various members of the Putative Class

do not prevent class or collective treatment.

        121.    Cotton has no interests contrary to, or in conflict with, the Putative Class Members that

would prevent class or collective treatment.

        122.    Like each Putative Class Member, Cotton has an interest in obtaining the unpaid overtime

wages owed under state and/or federal law.

        123.    A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        124.    Absent a collective action, many Putative Class Members will not obtain redress of their

injuries and PTAG will reap the unjust benefits of violating the FLSA.




                                                   - 12 -
           Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 13 of 17



       125.    Further, even if some of the Putative Class Members could afford individual litigation

against PTAG, it would be unduly burdensome to the judicial system.

       126.    Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of the Putative Class Members, as well as provide judicial consistency.

       127.    The questions of law and fact that are common to each Putative Class Member

predominate over any questions affecting solely the individual members.

       128.    Among the common questions of law and fact are:

               a. Whether PTAG employed the Putative Class Members within the meaning of the

                   FLSA and PMWA;

               b. Whether the per diem PTAG paid to these workers was excessive;

               c. Whether PTAG’s decision to pay straight time for overtime these workers was made

                   in good faith;

               d. Whether PTAG’s violation of the FLSA was willful; and

               e. Whether PTAG’s illegal pay practice applied to the Putative Class Members.

       129.    Cotton and the Putative Class Members sustained damages arising out of PTAG’s illegal

and uniform employment policy.

       130.    PTAG is liable under the FLSA for failing to pay overtime to Cotton and the Putative

Class Members.

       131.    Consistent with PTAG’s illegal straight time for overtime plus per diem policy, Cotton

and the Putative Class Members were not paid the proper premium overtime compensation when they

worked more than 40 hours in a workweek.

       132.    As part of their regular business practices, PTAG intentionally, willfully, and repeatedly

engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Cotton and the Putative

Class Members.

                                                   - 13 -
           Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 14 of 17



        133.    PTAG’s illegal straight time for overtime plus per diem policy deprived Cotton and the

Putative Class Members of the premium overtime wages they are owed under federal and state law.

        134.    PTAG is aware, or should have been aware, that the FLSA required it to pay Cotton and

the Putative Class Members overtime premiums for all hours worked in excess of 40 hours per workweek.

        135.    There are many similarly situated Putative Class Members who have been denied overtime

pay in violation of the FLSA who would benefit from the issuance of a court-supervised notice of this

lawsuit and the opportunity to join it.

        136.    This notice should be sent to the Putative Class Members pursuant to 29 U.S.C. § 216(b).

        137.    Those similarly situated workers are known to PTAG, are readily identifiable, and can be

located through PTAG’s records.

                                             CAUSE OF ACTION
                                          VIOLATIONS OF THE FLSA

        138.    Cotton realleges and incorporates by reference all allegations in preceding paragraphs.

        139.    Cotton brings her FLSA claim as a collective action under 29 U.S.C. § 216(b).

        140.    PTAG violated, and is violating, the FLSA by failing to pay Cotton and the Putative Class

Members overtime.

        141.    PTAG failed to guarantee Cotton and Putative Class Members a salary.

        142.    PTAG failed to pay Cotton and Putative Class Members overtime.

        143.    PTAG paid Cotton and Putative Class Members straight time for overtime.

        144.    PTAG also paid Cotton and Putative Class Members a per diem that it did not include in

its calculation of these workers regular rate of pay for overtime purposes.

        145.    PTAG violated, and is violating, Section 7 of the FLSA by failing to include the per diem

in the calculation of the regular rate of pay to determine the overtime rate. 29 U.S.C. § 207(e)(2) (As used

in this section “regular rate” at which an employee is employed shall be deemed to include all renumeration

for employment paid to, or on behalf of, the employee…); see also 29 C.F.R. § 778.217(d) (“If the employer
                                                   - 14 -
            Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 15 of 17



reimburses the employee for expenses normally incurred by the employee for his own benefit, he is, of

course, increasing the employee’s regular rate there. An employee normally incurs expenses in traveling to

and from work, buying lunch, paying rent, and the like. If the employer reimburses him for these normal

everyday expenses, the payment is not excluded from the regular rate as “reimbursement for expenses.”)

As such, PTAG has failed to properly pay Cotton and the Putative Class Members overtime wages at one-

and-one-half their regular rates for all hours worked in excess of 40 hours per workweek.

         146.   PTAG’s failure to pay Cotton and the Putative Class Members overtime at rates not less

than one and one-half times their proper regular rate violates 29 U.S.C. § 207.

         147.   PTAG knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay the Putative Class Members overtime compensation.

         148.   PTAG’s failure to pay overtime compensation to these workers was neither reasonable,

nor was the decision not to pay overtime made in good faith.

         149.   Accordingly, Cotton and the Putative Class Members are entitled to overtime wages under

the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees and

costs.



                                           CAUSE OF ACTION
                                          PMWA VIOLATIONS

         150.   Cotton brings his claim under the PMWA as a Rule 23 class action.

         151.   The conduct alleged violates the PMWA.

         152.   At all relevant times, PTAG was subject to the requirements of the PMWA.

         153.   At all relevant times, PTAG employed Cotton and the Pennsylvania Class Members as

“employees” within the meaning of the PMWA.

         154.   The PMWA requires employers like Defendants to pay employees at 1.5 times their regular

rate of pay for hours worked in excess of 40 in any week.
                                                  - 15 -
           Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 16 of 17



        155.    Cotton and the Pennsylvania Class Members are entitled to overtime under the PMWA.

        156.    PTAG has and has had a policy and practice of failing to pay Cotton and the Pennsylvania

Class Members overtime for hours worked in excess of 40 in a workweek.

        157.    Cotton and the Pennsylvania Class Members seek unpaid overtime in amount equal to 1.5

times their regular rates of pay for work performed in excess of 40 in a workweek, prejudgment interest,

all available penalty wages, and such other legal and equitable relief as the Court deems just and proper.

        158.    Cotton and the Pennsylvania Class Members also seek recovery of attorneys’ fees, costs,

and expenses of this action, to be paid by PTAG, as provided by the PMWA.

                                              JURY DEMAND

        159.    Cotton demands a trial by jury.

                                                  PRAYER

        WHEREFORE, Cotton, individually, and on behalf of the Putative Class Members respectfully

requests that this Court grant the following relief:

                a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                    to 29 U.S.C. § 216(b) to the Putative Class Members to permit them to join this action

                    by filing a written notice of consent;

                b. A judgment against PTAG awarding Cotton and the Putative Members all their unpaid

                    overtime compensation and an additional, equal amount, as liquidated damages;

                c. Issuance of a declaratory judgment that the practices complained of in this Complaint

                    are unlawful under the FLSA;

                d. An order awarding attorneys’ fees, costs, and expenses;

                e. Pre- and post-judgment interest at the highest applicable rates; and

                f. Such other and further relief as may be necessary and appropriate.




                                                       - 16 -
Case 2:20-cv-00163-RJC Document 1 Filed 02/03/20 Page 17 of 17



                          Respectfully submitted,

                          By: /s/ Michael A. Josephson
                              Michael A. Josephson
                              PA ID No. 308410
                              Andrew W. Dunlap
                              Texas Bar No. 24078444
                              Taylor A. Jones
                              Texas Bar No. 24107823
                              (pro hac vice application forthcoming)
                              11 Greenway Plaza, Suite 3050
                              Houston, Texas 77046
                              713-352-1100 – Telephone
                              713-352-3300 – Facsimile
                              mjosephson@mybackwages.com
                              adunlap@mybackwages.com
                              tjones@mybackwages.com

                              AND

                              Richard J. (Rex) Burch
                              Texas Bar No. 24001807
                              BRUCKNER BURCH PLLC
                              8 Greenway Plaza, Suite 1500
                              Houston, Texas 77046
                              713-877-8788 – Telephone
                              713-877-8065 – Facsimile
                              rburch@brucknerburch.com

                              AND

                              Joshua P. Geist
                              PA ID No. 85745
                              Goodrich & Geist, PC
                              3634 California Ave.
                              Pittsburgh, PA 15212
                              412-766-1455 – Telephone
                              412-766-0300 – Facsimile
                              josh@goodrichandgeist.com

                              ATTORNEYS IN CHARGE FOR PLAINTIFF




                             - 17 -
